In an action to recover damages for breach of a hospital insurance contract and for declaratory relief, the parties cross-appeal from an order of the Supreme Court, Westchester County, entered December 14, 1979, which denied defendant’s motion for summary judgment dismissing the complaint and plaintiff’s cross motion for summary judgment. Order modified, on the law, by adding thereto, after the provision denying defendant’s motion, the following: "except that the third cause of action of the complaint is dismissed.” As so modified, order affirmed, without costs or disbursements. The allegations set forth in the third cause of action do not demonstrate that defendant, an insurer, has engaged in a fraudulent scheme evincing moral turpitude and wanton dishonesty so as to imply a criminal indifference to its civil obligations. Also, a demand for punitive damages does not constitute a separate cause of action for pleading purposes (see Sanfilippo v Metropolitan Life Ins. *535Co., 74 AD2d 600). Mollen, P. J., Hopkins, Mangano and Cohalan, JJ., concur.